03/29/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 20-0485


                                         DA 20-0485
                                                                        FILED
DAVID RAFES,
                                                                       MAR 2 9 2021
            Plaintiffs and Appellants,                              Bowen Greenwood
                                                                  Clerk of Supreme Court
                                                                     StatF. nf Montana

      v.                                                          ORDER

ANDY BUTTS,

            Defendant and Appellee.


       Appearing on his own behalf, Appellant David Rafes filed the opening brief on
appeal on March 26, 2021. Rules 10 through 13 of the Montana Rules of Appellate
Procedure set forth the requirements for filing appellate briefs. The Clerk of Court also
has available a copy of the Civil Handbook for litigants proceeding before this Court
without an attorney. The Court has determined that Appellant's brief does not comply
with these rules. Accordingly,
      IT IS HEREBY ORDERED that Appellant's opening brief be returned for
revisions necessary to comply with the Montana Rules of Appellate Procedure. In
particular, Appellant's brief must:
       1. Include in the cover page, pursuant to Rule 11(6)(b),(v) and (vi):
             a. The names, mailing addresses, telephone, fax numbers, and email
                addresses (if any) of the respective counsel for the parties or for
                the parties if they are proceeding without counsel;
             b. The title of the document being filed, such as "Appellant's Brief."

      2. Include contents set forth in Rule 12(1). The briefshould contain:
            a. A statement of issues presented for review. The statement of the
               issues are questions that tell the Court what mistake(s) the district
               court made;
            b. A summary of the argument you will make to the Court;
            c. A statement of the facts relevant to the issues presented for
               review, with references to the pages or the parts of the record at
               which material facts appear;
                    i. You may not rely on any facts that the district court did
                       not have before it. Therefore, the brief must include
                         references to the record on appeal—for example,
                         Transcript, p. 231; Judgment, p. 3; or Motion for
                         Summary Judgment, p. 2—pursuant to Rule 12(9);
              d. An argument containing the Appellant's contentions with respect
                 to the issues presented;
              e. A short conclusion stating the precise relief sought.

        3. Be double spaced except that footnotes and quoted and indented
           material may be single spaced, per Rule 11(3)(b).

        IT IS HEREBY ORDERED that the original of the referenced brief be returned
for revisions necessary to comply with the specified Rules;
        IT IS FURTHER ORDERED that the postage costs for returning the Appellant's
brief will be billed to Appellant by the Clerk of the Supreme Court and shall be due and
payable upon receipt;
        IT IS FURTHER ORDERED that the signed original and nine copies of the
revised brief ordered herein be filed within fifteen(15) days ofthe date ofthis Order with
the Clerk of the Supreme Court and one copy of each revised brief be served on counsel
ofrecord;
        IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of refilling of the brief being returned this
date.
        The Clerk is directed to mail a true copy of this Order, together with all copies of
Appellant's brief referenced herein, to Appellant and to mail a true copy of this Order to
all counsel and/or parties upon whom the brief was served, and to provide a copy of the
Civil Handbook to Appellant.


    , DATED this 29th day of March,2021.
                                                        For the Court,




                                                                      Justice
                                                                                "WPL,s